UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8- K/A (Amendment No. 1) CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): September 9, 2009 Waste2Energy Holdings, Inc. (Exact name of registrant as specified in its charter) Delaware 333-151108 26-2255797 (State of Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 1185 Avenue of the Americas, 20th Floor
